No. 13219

              I N THE SUPREME COURT OF THE STATE O M N A A
                                                  F OTN




I N THE MATTER O THE APPTdICATION O
                F                  F
ROGER W. CRIST, WARDEN, M N A A STATE
                          OTN
PRISON, FOR AN P.PPROPRIATE WRIT,

                                     Petitioner,
              -vs   -
HONORABLE ROBERT J . BOYD,                    DISTRICT
J U D G E , THE DISTRICT COURT                O THE THIRD
                                               F
JUDICIAL DISTRICT, I N AND                    FOR THE
C U T OF POWELL, AND THE
  O NY                                        M NA A
                                               OTN
DEFENDER PROJECT,

                                     Respondents,
             and

THE BOARD OF INSTITUTIONS AND THE
HONORABLE ROBERT L. WOODAHL, ATTORNFI
GENERAL OF MONTANA,

                                     Amicus C u r i a e .



ORIGINAL PROCEEDING:

Counsel of Record:

         For P e t i t i o n e r :

                   D a n i e l s and Mizner, Deer Lodge, Montana
                   M. K. D a n i e l s a r g u e d , Deer Lodge, Montana

         F o r Respondents :

                    Thomas Dooling a r g u e d , D i l l o n , Montana
                    Sandra R. Muckelston a r g u e d , M i s s o u l a , Montana
                    David J . P a t t e r s o n a p p e a r e d , M i s s o u l a , Montana

         For Amicus C u r i a e :

                  Nick A . R o t e r i n g a p p e a r e d , Helena, Montana



                                                      Submitted:        A p r i l 20, 1976



            4 - -
F i l e d : % \si ft~ ! h   ,
Mr.    J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion o f t h e C o u r t .


             P e t i t i o n e r s e e k s a w r i t of s u p e r v i s o r y c o n t r o l o r o t h e r

a p p r o p r i a t e w r i t t o set a s i d e o r d e r s o f t h e d i s t r i c t c o u r t

d i r e c t i n g him t o award i n c r e a s e d good t i m e a l l o w a n c e s t o Montana

S t a t e P r i s o n i n m a t e s Alva D a l e Henke and Richard Lawrence S u l l i -

van.     Henke h a s s u b s e q u e n t l y been r e l e a s e d on p a r o l e r e n d e r i n g

t h e a c t i o n moot a s t o him and we l i m i t o u r c o n s i d e r a t i o n t o t h e

f a c t s concerning Sullivan.

             S u l l i v a n was s e n t e n c e d t o p r i s o n on October 29, 1974,

f o r c o n s e c u t i v e t e r m s of t w e n t y y e a r s and f i v e y e a r s on o n e c o u n t

of a g g r a v a t e d a s s a u l t committed on March 6 , 1974, and a second

c o u n t of a g g r a v a t e d b u r g l a r y committed on March 2 1 , 1974.

             A c t i n g under s e c t i o n 80-1905,          R.C.M.     1947, a s amended

J u l y 1, 1974, p e t i t i o n e r c l a s s i f i e d S u l l i v a n a s a h a b i t u a l o f f e n d -

er.     T h i s meant t h a t w h i l e working w i t h i n t h e p r i s o n w a l l s he

c o u l d e a r n o n l y f i v e d a y s o f good t i m e p e r month i n s t e a d of t e n .

I n 1975 s e c t i o n 80-1905,          R.C.M.      1947, was amended t o remove t h i s

l i m i t a t i o n on good t i m e awards t o h a b i t u a l o f f e n d e r s .         Petitioner,

however, r e f u s e d t o a p p l y t h e 1975 amendments r e t r o a c t i v e l y .

             On August 1 9 , 1975, S u l l i v a n s o u g h t a w r i t o f mandamus

and on October 1 0 , 1975, t h e d i s t r i c t c o u r t o r d e r e d p e t i t i o n e r

t o g r a n t S u l l i v a n t e n d a y s of good t i m e p e r month r e t r o a c t i v e t o

J u l y 1, 1974.        I t i s t h i s o r d e r t h a t p e t i t i o n e r a s k s t h i s Court

t o s e t aside.

            The s i n g l e i s s u e on t h i s a p p l i c a t i o n i s whether t h i s i s

an appropriate case f o r an extraordinary w r i t .

             I n P e t i t i o n o f C h a r l e s W . Waite, J r . , 143 Mont. 321, 322,

389 P . 2d 407, t h e C o u r t s a i d :

            " I t i s incumbent f u r t h e r upon p e t i t i o n e r s
            seeking o r i g i n a l j u r i s d i c t i o n i n t h i s c o u r t
            t o make a showing of t h e inadequacy o r un-
            a v a i l a b i l i t y of any o t h e r remedy, e i t h e r i n
            t h e d i s t r i c t c o u r t o r by way o f a p p e a l t o
            t h i s c o u r t . * * *"
             H e r e , p e t i t i o n e r f i l e d a n o t i c e of a p p e a l on November

1 0 , 1975, p r i o r t o f i l i n g t h i s a p p l i c a t i o n on November 1 9 , 1975.

H e h a s f a i l e d t o show t h a t h i s remedy of a p p e a l t o t h i s C o u r t

would be i n a d e q u a t e .       There i s no emergency h e r e and it h a s

n o t been shown t h a t t h e d i s t r i c t c o u r t a c t e d a r b i t r a r i l y .          To

t h e c o n t r a r y , t h e r e c o r d d i s c l o s e s t h a t S u l l i v a n ' s p e t i t i o n was

f u l l y c o n s i d e r e d on i t s m e r i t s and p e t i t i o n e r had a n o p p o r t u n i t y

t o be h e a r d b e f o r e t h e d i s t r i c t c o u r t r e n d e r e d i t s d e c i s i o n .

Without a showing of e x t e n u a t i n g c i r c u m s t a n c e s we w i l l n o t i s s u e

a n e x t r a o r d i n a r y w r i t a s a method of s h o r t c u t a p p e a l .            State

ex r e l . Kober       &   K y r i s s v . D i s t r i c t C o u r t , 147 Mont. 1 1 6 , 1 1 7 ,

4 1 0 P.2d 945.

             Accordingly, t h e motion t o q u a s h i s g r a n t e d and t h e

a p p l i c a t i o n i s denied.




W e concur:




Hon. M. %es         Sorte, District
Judge, s i t t i n g i n p l a c e of M r .
Chief J u s t i c e James T . H a r r i s o n .